DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: an amendment filed on 6/8/2022.

Information Disclosure Statement
• The information disclosure statement (IDS) submitted on 4/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
• Applicant’s arguments, see pages 9-10, filed 6/8/2022, with respect to claims 1, 8, 15 have been fully considered and are persuasive.  The cited prior art rejection of said claims under 35 U.S.C. 102(b) has been withdrawn. 

Allowable Subject Matter
• Claims 1, 3-8, 10-15 are allowed and renumbered as claims 1-13 respectively.
---The following is an examiner’s statement of reasons for allowance: The cited prior arts of record along with the updated prior arts searches fail to yield references (e.g. either singularly or combination of references) that teach and/or suggest “segmenting the to-be-segmented text according to a target word granularity based on the at least two layers of character fragment combinations; wherein the dividing the to-be-segmented text into at least two layers of character fragment combinations comprises: extracting candidate character fragments of at least one kind of length from the previous layer of character fragments, the previous layer of character fragments belonging to previous layer of character fragment combination: combining the extracted candidate character fragments to obtain candidate character fragment combinations; and determining a current layer of character fragment combination from the candidate character fragment combinations according to an overlapping relationship between the candidate character fragments and historical usage information of the candidate character fragments, the  current layer of character fragment combination including at least one character fragment of the current layer” as cited in claim 1. The same also applies to claims 8 and 15 (renumbered as claims 7 and 13 respectively) due to similar claimed features/limitations as cited in claim 1. 
---Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439. The examiner can normally be reached M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THIERRY L PHAM/Primary Examiner, Art Unit 2674